This action was instituted by the plaintiff in error, as plaintiff below, against the defendants in error, as defendants below, to recover double the amount of certain funds of the school district alleged to have been misappropriated by the defendants Austin, Wilkes, and Brown, as members of the school board; the action being brought under the provisions of sections 6777 and 6778, Rev. Laws 1910.
After the evidence had been introduced the court, upon motion of the defendants, directed the jury to return a verdict in their favor, and upon the verdict so returned, judgment was duly rendered. From this judgment the plaintiff has appealed, and insists that the trial court erred in directing a verdict in favor of the defendants.
The defendants in error have not seen fit to file a brief in accordance with the rules of this court, and under these circumstances the court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained. Chicago, R.I.  P. Ry. Co. v. Weaver,67 Okla. 293, 171 P. 34. However, we have examined the record, and are convinced that the evidence introduced on behalf of the plaintiff, together with the inferences and conclusions which might be reasonably drawn therefrom, was sufficient to sustain a verdict in the plaintiff's favor had one been returned, and this being true, it was error for the court to direct a verdict for the defendants. Chestnutt-Gibbons Grocer Co. v. Consumers' Fruit Co., 44 Okla. 318, 144 P. 591; Duncan Cotton Oil Co. v. Cox, 41 Okla. 633, 139 P. 270; Solts v. Southwestern Cotton Oil Co., 28 Okla. 706, 115 P. 776.
The judgment of the trial court is reversed, and the cause remanded for a new trial.
JOHNSON, C. J., and McNEILL, KANE, KENNAMER, BRANSON, and COCHRAN, JJ., concur.